DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I (Claims 1, 4-9, 12, 15 and 16) in the reply filed on 10/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Per Applicant’s Amendment, claims 2-4, 6, 7, 10-20 have been cancelled.
Claims 1, 5, 8 and 9 remained pending.

Reasons for Allowance
Claims 1, 5, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a motor, comprising: a stator that comprises a stator core being ring-shaped and a plurality of teeth that protrudes radially inward from an inner peripheral surface of the stator core; coils wound around the teeth; a shaft that rotates around a rotation axis on a radial inner side of the wherein one groove is formed on an end surface of the salient poles on the radial outer side along the rotation axis direction, and the groove is formed in a manner that a groove width in the circumferential direction gradually decreases toward the radial inner side, and wherein the salient pole side facing surfaces of the salient poles, which face end portions of the magnets in the circumferential direction, are formed parallel to each other on both side in the circumferential direction.
Claims 5, 8 and 9 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834